Citation Nr: 0615994	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from October 1950 to October 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which in pertinent part, 
denied the veteran's claim for service connection for a 
bilateral eye condition.

In July 2002 correspondence, the veteran raised a claim for 
nonservice-connected pension benefits based upon need of 
regular aid and attendance.  This issue has not been 
developed for appellate review and is referred to RO for 
appropriate action.

At an October 2003 Informal Decision Review Officer 
Conference, the veteran withdrew his claim of entitlement to 
service connection for a sinus condition and an application 
to reopen a claim for entitlement to service connection for 
pulmonary tuberculosis from appellate status.  38 C.F.R. 
§ 20.204 (2005).

In January 2005, the Board requested a medical opinion from 
the Veterans' Health Administration (VHA) pursuant to 
authority granted by 38 C.F.R. § 20.901 (2005).  A VA 
physician provided such an opinion in February 2005.  The 
case is now before the Board for final appellate 
consideration.

 
FINDINGS OF FACT

1.  The veteran had diminished left eye visual acuity prior 
to service, which was noted on entrance into service, and the 
evidence shows a superimposed eye injury; the competent 
evidence is in relative equipoise in showing that the 
veteran's left eye disorder with loss of visual acuity was 
chronically worsened beyond its natural progression during 
service.  

2.  The veteran had diminished right eye visual acuity prior 
to service, which was noted on entrance into service; the 
medical evidence of record does not indicate that the 
veteran's pre-existing right eye visual acuity was 
chronically worsened during service.


CONCLUSIONS OF LAW

1.  A left eye disorder with decreased visual acuity, which 
pre-existed active service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.306 (2005); VAOPGCPREC 3- 2003. 

2.  A right eye disorder with decreased visual acuity was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a left eye disability.  Therefore, no further development 
is needed with respect to this claim.

As to the claim for service connection for a right eye 
disability, a review of the claims folder reveals compliance 
with the statutory and regulatory provisions.  That is, a 
VCAA letter in February 2002 provided the veteran with 
adequate notice as to the evidence needed to substantiate his 
claim and the evidence not of record that is necessary.  This 
letter further advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
February 2002 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  Quartuccio, supra.  VA has taken all appropriate 
action to develop the veteran's claims.  He was notified and 
aware of the avenues through which he might obtain evidence 
to substantiate his claim, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b) (1).  As the Board has 
already indicated above, the veteran was afforded 
opportunities to submit additional evidence.  It appears to 
the Board that the claimant has indeed been notified that he 
should identify or submit any and all evidence relevant to 
the claim.  The failure to use the exact language of the 
fourth element was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA has taken all 
appropriate action to develop the veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed eye disability.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right eye disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim. An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

In this case, the veteran was afforded VA eye examination and 
VHA expert medical opinion has been obtained, which, when 
considered with the other relevant evidence of record, is 
sufficient to adjudicate the appeal of his claim for service 
connection for a right eye disability.  Under these 
circumstances the evidence currently of record is adequate to 
adjudicate this appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c) (4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Factual Background

The veteran concedes that his bilateral eye disorder with 
loss of visual acuity preexisted his induction into the 
military but he contends that it was aggravated during 
service.  

The veteran's service medical records show that he underwent 
a pre-enlistment eye examination in August 1950.  Visual 
acuity at that time was recorded as 20/80 (corrected to 
20/20) on the right and 20/100 (uncorrectable) on the left.  
It was also noted in the examination report that the veteran 
had "amblyopia exanopsia, left eye from previous eye 
esotropia.  Now has alternating esotropia, no diplopia, high 
hyperopia."  In a December 1950 treatment record, the 
veteran's right eye vision was recorded as 20/200, 
uncorrected, and corrected at 20/20.  The left eye was 
recorded as uncorrected 20/800 and corrected to 20/300.  In 
June 1951, an ophthalmologist requested permission of the 
veteran's commanding officer to issue corrected curve lenses 
for the veteran.  The ophthalmologist noted that the veteran 
had "extremely high hyperopia with moderate astigmatism, 
photophobia, and large papillary openings.  Soldier's duty 
entails working under fluorescent lighting which aggravates 
his condition causing tearing, headaches, etc."  The 
separation examination in September 1951 included an eye 
examination, which revealed right eye vision of 20/200 
(corrected to 20/20); and left eye vision of 20/light 
perecept[ion], uncorrectable.  It was further noted that the 
left eye was amblyopic, uncorrectable with ophthalmic lenses 
and that the veteran had bilateral defective vision, left eye 
not correctable.  

A letter dated in July 2002 from the Jules Stein Institute 
summarized an eye examination that the veteran underwent at 
University Ophthalmology Associates in October 2001.  The 
findings and diagnoses were as follows:  hyperopia and 
presbyopia; amblyopia, left eye, longstanding (visual acuity 
20/400, unable to improve); dry eye, left eye, secondary to 
Bell's palsy; and blepharitis.  

Treatment records dated in from September 2001 to September 
2002 from the Jules Stein Eye Institute show that the veteran 
received ongoing treatment and evaluation for his left eye 
following surgery for removal of a brain tumor.

Statements from the veteran's friends and brother were 
received in September and October 2002.  They each attested 
to the veteran's visual problems since childhood.

Various family pictures of the veteran as a child and 
teenager have been submitted and associated with the claims 
folder.

In an October 2003 treatment record from the Jules Stein Eye 
Institute, the visual acuity in the left eye was recorded as 
20/200.  The loss of vision was considered to be permanent 
and stationary.

The veteran underwent a VA eye examination in December 2003.  
Best corrected vision at a distance revealed moderate 
hyperopia bilaterally at 20/40- in the right eye and count 
fingers at two feet in the left eye.  Best corrected vision 
was 20/40- in the right eye and count fingers at two feet in 
the left eye.  The diagnoses were as follows:  complete left-
sided seventh nerve palsy (Bell's palsy) secondary to cranial 
surgical intervention for tumor; left ptosis and inferior 
ectropion secondary to Bell's palsy; interior corneal 
scarring/pannus secondary to lagophthalmos secondary to 
Bell's palsy; macular pigmentary changes, right eye; visual 
field defect (superior, nasal quadrantopia, left eye and loss 
of central vision, left eye.

The examiner commented that the veteran went into the Army 
with an amblyopic left eye (i.e. he had very poor vision 
since childhood in this eye), however, he felt that there was 
no exacerbation of the veteran's eye condition during his one 
year stay in the Army.  The examiner felt that all the 
problems that the veteran was suffering from at the present 
were due to the brain tumor and the surgery for the brain 
tumor producing the Bell's palsy.  The brain tumor was 
diagnosed many years after the veteran's Army experience. 

Pursuant to a Board request, a VHA opinion was obtained in 
February 2005.  The physician noted that with regard to the 
right eye, the veteran's best corrected vision at his 
separation examination in September 1951 was correctable to 
20/20.  His uncorrected vision was 20/200 in the right eye 
because of his high hyperopia.  An examination dated in 
December 1950, just 4 months after his initial examination, 
reports an uncorrected vision in the right eye to be 20/200.  
Upon entry into service in August 1950, uncorrected acuity in 
the right eye was 20/80 and corrected acuity was 20/20.  The 
physician concluded that this visual acuity remained through 
the end of service, which indicated stability of his [right] 
eye condition.

With regard to the left eye, the physician noted that the 
chart documented visual acuity of 20/200 in July 2002 and 
October 2003, demonstrating no permanent worsening of vision 
in the left eye.  It was stated that the veteran had returned 
to his baseline vision in his left eye based on two different 
examinations dated in 2002 and 2003.

The physician concluded that the veteran's eye condition had 
not worsened permanently while in service.  His right eye 
visual acuity remained stable throughout his tour.  It was 
further opined that the veteran's left eye visual acuity 
worsened during his tour but returned to his baseline level 
of visual acuity, documented by his examinations dated in 
July 2002 and October 2003.

Analysis

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); VAOPGCPREC 3-2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

Under 38 C.F.R. § 3.303(c) (2005) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.  As refractive error of the eye is not, by law, 
a disease or injury, it requires more than an increase in 
severity during service in order to warrant a grant of 
service connection.  There is a lack of entitlement under the 
law to service connection for refractive error of the eye, 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

Left Eye Disability

As noted above, refractive errors of the eye do not generally 
meet the criteria for service connection unless there is 
superimposed disease or injury during military service that 
results in an increased disability.  In this case, the 
veteran's pre-service entrance examination clearly reflects 
decreased visual acuity in the left eye (recorded as 20/100, 
uncorrectable).  The veteran was noted to have estropia and 
high hyperopia with decresed visual acuity upon entry into 
service.  Thus, there is no presumption of soundness under 
38 U.S.C.A. § 1111.  

Having found that the veteran's left eye disability existed 
service and it is not contended otherwise, the Board must now 
determine whether the eye disorder increased in severity 
during service.

A review of the evidence shows that the veteran's loss of 
visual acuity of the left eye did increase in severity 
during service and that, while his pre-existing loss of 
vision was due to refractive errors, there is evidence of 
a superimposed injury.  See VAOPGCPREC 82-90; Carpenter, 
supra; Monroe, supra.  Specifically, an in-service 
ophthalmologist noted that the veteran's duty involved 
working under fluorescent lighting aggravated his 
condition which caused tearing, headaches, etc.  On 
separation examination, left eye vision was noted to be 
20/light perception, uncorrectable (as compared to pre-
enlistment examination in which visual acuity of the left 
eye was recorded as 20/100, uncorrectable).  Such findings 
raise a presumption of aggravation.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

The Board further finds that the service medical records 
clearly indicate that the veteran's vision in the left eye 
worsened during service and while the only pertinent 
diagnosis was refractive errors, such a developmental eye 
disorder can be aggravated, within the meaning of the 
cited legal authority if, as in this case, there was a 
superimposed injury to the eye.  The question remains 
whether there is competent evidence to show "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that 
still exists currently.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

Two VA physicians concluded that there was no aggravation of 
the pre-existing left eye disability.  Both opinions, 
however, are not fully supported by the evidence of record.  
The December 2003 VA examiner attributed all of the veteran's 
current left eye problems to his Bell's palsy as result of 
surgery for removal of a brain tumor which occurred many 
years post-service.  The examiner did note that the veteran 
had an amblyopic left eye upon entry into service, but he 
failed to address the other pertinent abnormal findings 
recorded in the service medical records.  In the February 
2005 VHA opinion, the physician concluded that the veteran's 
left eye condition had not worsened permanently while in 
service because subsequent private examinations conducted in 
July 2002 and October 2003 showed that visual acuity had 
returned his baseline level of 20/100, uncorrectable, as 
shown on entrance examination.  That statement is not 
supported by the evidence of record.  In a July 2002 private 
medical letter, the veteran's left eye visual acuity was 
recorded as 20/400, , uncorrectable.  The October 2003 
private examination showed left eye visual acuity as 20/200, 
permanent and stationary.  Clearly both reports did not show 
that the veteran's visual acuity was the same as that which 
was recorded on entrance into service.  For the reasons 
stated above, the Board finds that both VA physicians' 
opinions have significantly reduced probative value.    

Although there is conflicting evidence on this matter, the 
Board finds that there is competent evidence to show that the 
actual visual acuity was worse for the left eye when 
comparing the numbers going in and out of service.  
Accordingly, the evidence is in approximate equipoise and 
therefore supports the claim that the veteran's preexisting 
eye disorder with decreased visual acuity was chronically 
worsened or aggravated during service as the result of a 
superimposed injury.  

Right Eye Disability

The veteran's pre-service August 1950 enlistment examination 
clearly noted that he also had diminished right eye visual 
acuity prior to service and it is not contended otherwise.  
Uncorrected visual acuity was 20/80 that time.  As the 
condition was noted on entrance into service, the presumption 
of soundness does not apply.  See 38 U.S.C.A. § 1111.   
Service connection is therefore only possible if the pre-
service right eye disorder was aggravated by service. 

In this case, the medical evidence of record does not support 
a conclusion that the veteran's right eye vision loss was 
aggravated during or as the result of his military service.  
In the February 2005 VHA medical opinion report, the 
physician noted that the visual acuity in the veteran's right 
eye remained stable throughout his time in the service and 
had not worsened permanently.  Unlike the veteran's left eye, 
this statement is consistent with the pertinent findings in 
the service medical records.  The August 1950 pre-enlistment 
examination showed that the veteran's uncorrected right eye 
vision was 20/80, corrected to 20/20.  In December 1950, 
right eye vision was 20/200, corrected to 20/20.  On a 
separation examination in September 1951, right eye vision 
was 20/200, corrected to 20/20.  These findings indicate that 
the veteran's right eye vision remained stable throughout his 
period of service; they do not demonstrate an increase in 
severity of the pre-service right eye condition during or due 
to service.  Thus, there is no presumption of aggravation.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The June 1951 ophthalmogist opined that the veteran's duty 
requirement working under fluorescent lights and, as a 
result, the Board has determined that there was a 
superimposed injury to the eyes.  That is, while his pre-
existing loss of vision was due to refractive errors, there 
is evidence of a superimposed injury.  See VAOPGCPREC 82-90; 
Carpenter, supra; Monroe, supra.  However, unlike the left 
eye disorder, the evidence does not support the contention 
that visual acuity in the right eye was aggravated in 
service.  As noted above, corrected visual acuity in the 
right eye remained consistent throughout the veteran's period 
of service.  The only opinions that have addressed the 
question of aggravation weigh against the veteran's claim.  
While these opinions did not take into account all of the 
visual acuity findings for the left eye, this is not true for 
the right eye.  Simply put, the evidence shows that the 
veteran had a pre-existing right eye disorder, diagnosed as a 
refractive error, and while there was a superimposed in-
service injury, the overwhelming preponderance of the 
competent evidence, to include in-service visual acuity 
findings and opinions based upon a review of the record, is 
against the veteran's claim.

The veteran's contentions, as well as those of his brother 
and friends, have been considered.  However, as lay persons 
without medical training they are not considered competent to 
offer opinions regarding matters such as medical causation.  
See Grottveit v. Brown, 5 Vet. App 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

In summary, the weight of the credible evidence indicates 
that the veteran's right eye disability was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection for a 
right eye disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for a left eye disorder with loss of 
visual acuity is granted.

Service connection for a right eye disorder with loss of 
visual acuity is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


